UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VALMIKI RAMANI,
                           Plaintiff,
                                                                      17-CV-5746 (CM)
                    -against-
                                                                           ORDER
YOUTUBE LLC,
                           Defendant.


COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, appearing pro se, bring this action alleging that YouTube removed or stole his

videos from his YouTube channel. He also asserts that YouTube has discriminated against him.

By order dated June 3, 2019, the Court granted Plaintiff’s request to proceed without prepayment

of fees, that is, in forma pauperis. For the following reasons, the Court directs Plaintiff to show

cause why this Court should not abstain from exercising jurisdiction over this action.

                                    STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
                                         BACKGROUND

A.     Procedural History

       Plaintiff filed this action on July 28, 2017. On September 8, 2017, Plaintiff filed a letter

requesting to withdraw the action, “because [he] is trying to enter an agreement with [the

defendants] which would alleviate the problems mentioned in [his] complaint[ ].” (ECF No. 4.)

The Court then dismissed the complaint without prejudice. (Order dated Sept. 11, 2017, ECF No.

5.) Approximately two years later, Plaintiff filed a motion to reopen the action, stating that “the

defendant continues their discrimination and harassment despite [the fact that he had] entered

their partnership program.” (ECF No. 7.) On October 13, 2017, Plaintiff submitted a letter where

he requested that the letter be “included with the supporting documents already submitted as

‘Discovery.’” (ECF No. 8.) The Court granted Plaintiff’s motion to reopen and directed Plaintiff

to file an amended complaint within 30 days of the date of this order, incorporating all of his

allegations into one submission. (Order dated Nov. 15, 2017, ECF No. 9.) The Court warned

Plaintiff that if he failed to comply within the time allowed, the complaint would be dismissed

for failure to state a claim upon which relief may be granted. (Id.)

       After Plaintiff failed to file the amended complaint, the Court dismissed the action for

failure to state a claim. (Order dated Jan. 11, 2018, ECF No. 10.)

       Plaintiff filed a letter seeking to reopen the case, stating that he never received the

November 15, 2017 order reopening the matter. 1 (Letter dated Jan. 24, 2018, ECF No. 12.)

       On February 4, 2019, Plaintiff filed a notice of appeal. (ECF No. 13.)




       1
        This letter was docketed on the date it was received, but the Court did not learn of it
until May of this year.


                                                  2
       The Court granted Plaintiff’s January 24, 2018 request and reopened the action. (Order

dated May 2, 2019, ECF No. 14.) Plaintiff filed an amended complaint. (Order dated May 22,

2019, ECF No. 15.) On May 30, 2019, the United States Court of Appeals for the Second Circuit

dismissed the appeal. See Ramani v. YouTube LLC, No. 19-315 (2d Cir.).

B.     Factual Background

       The following facts are taken from the 211-page amended complaint: Plaintiff, who is a

resident of Queens County, New York, maintains a YouTube channel. YouTube, which is

headquartered in California, removed or stole Plaintiff’s videos from his channel for unspecified,

discriminatory reasons. Though Plaintiff initiated this action in 2017, YouTube convinced him

not to pursue legal action. Then, sometime in 2018, Plaintiff initiated a state court action in New

York Supreme Court, Queens County. See Ramani v. YouTube, LLC, No. 0005821/2018 (N.Y.

Sup. Ct. Queens Cnty.).

       In the state-court matter, Plaintiff alleges that YouTube breached an agreement to

“monetize [his] videos by allowing advertising to be show[n] on the videos.” (Compl. at 34.)

And he seeks a court order directing YouTube to immediately stop the purging of [his] work on

their media, to put all 400 (plus) of [his] videos on [his] channel access (2), and granting of all

monetary compensation asked for and any other the court deem fit.” (Compl. at 103, quoting

from May 6, 2019 affidavit). During the litigation of this state-court case, “YouTube . . . hacked

into [Plaintiff’s] computer on April 9th while [he] was in court and took all [his] email.” (Id. at

7.)

       For reasons that are unclear, Plaintiff recently resurrected this closed federal action by

filing a 211-page submission. But this submission primarily consists of copies of papers filed in

the state-court litigation; he also attaches papers from a California action he brought against

YouTube in 2018. (Id. at 64.)


                                                  3
                                             DISCUSSION

A.         Federal courts may abstain from exercising jurisdiction over an action that raises
           claims that are being litigated in state court

           Generally, “the pendency of an action in state court is no bar to proceedings concerning

the same matter in the Federal court having jurisdiction.” Colorado River Water Conservation

Dist. v. United States, 424 U.S. 800, 817 (1976). Federal courts must exercise jurisdiction unless

“exceptional circumstances” weigh in favor of abstention. Am. Disposal Serv., Inc. v. O’Brien,

839 F.2d 84, 87 (2d Cir. 1988) (citing Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,

460 U.S. 1, 15-16 (1983)).

           In evaluating whether abstention is appropriate, federal district courts consider six

factors:

           (1) whether the controversy involves a res [property] over which one of the courts
           has assumed jurisdiction; (2) whether the federal forum is less inconvenient than
           the other for the parties; (3) whether staying or dismissing the federal action will
           avoid piecemeal litigation; (4) the order in which the actions were filed . . . and
           whether proceedings have advanced more in one forum than in the other;
           (5) whether federal law provides the rule of decision; and (6) whether the state
           procedures are adequate to protect the plaintiff’s federal rights.

Woodford v. Community Action Agency of Greene Cnty., Inc., 239 F.3d 517, 522 (2d Cir. 2001).

           The Court is inclined to abstain from exercising jurisdiction over this action because

(1) it raises similar claims to those that are pending in New York Supreme Court, Queens

County, and not abstaining could result in piecemeal litigation; (2) Plaintiff chose to pursue this

action in state court, even though he first initiated it in this Court, and the state-court action has

advanced well beyond the stage of litigation in this Court; (3) it raises state-law claims that do

not involve any federal issues; and (4) to the extent Plaintiff also seeks to raise a

“discrimination” claim, the state court can adequately protect any federal right associated with




                                                     4
this alleged discrimination, which arises out of the same set of facts as the breach-of-contract

claim.

         And while the first factor is the only factor arguably weighing in favor of not abstaining,

see Niagara Mohawk Power Corp. v. Hudson River-Black River Regulating Dist., 673 F.3d 84,

101 (2d Cir. 2012) (noting that because “there is no property or res at issue here . . . [t]his factor

therefore weighs against abstention”) (internal alterations omitted; alteration added), this factor

alone is insufficient to justify the Court’s exercising jurisdiction over this matter, see Colorado

River Water Conservation Dist., 424 U.S. at 818-19 (explaining that none of the factors are alone

“determinative . . . [and that] a carefully considered judgment taking into account both the

obligation to exercise jurisdiction and the combination of factors counselling against that

exercise is required”).

B.       The Court directs Plaintiff to show cause why the Court should not abstain from
         exercising jurisdiction over this matter

         The Court therefore directs Plaintiff, within 30 days of the date of this order, to show

cause why the Court should not abstain from exercising jurisdiction over this action. In so doing,

he should assert facts in support of his “discrimination” claim, explaining: whether he raised this

claim in the state court proceeding; why any federal right cannot be protected in the state court

action; and why he brings this action here given that he already is litigating the matter in state

court.

C.       The Court also directs Plaintiff to show cause why this District is the proper venue
         for this action

         Under the general venue provision, a civil action may be brought in:

         a judicial district in which any defendant resides, if all defendants are residents of
         the State in which the district is located; (2) a judicial district in which a
         substantial part of the events or omissions giving rise to the claim occurred . . . ;
         or (3) if there is no district in which an action may otherwise be brought as



                                                   5
        provided in this section, any judicial district in which any defendant is subject to
        the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. 28 U.S.C. § 1391(c)(1). And an entity that is not a person, “whether or not

incorporated, shall be deemed to reside, if a defendant, in any judicial district in which such

defendant is subject to the court’s personal jurisdiction with respect to the civil action in

question.” § 1391(c)(2).

        Plaintiff, who is a Queens resident, filed this complaint against YouTube, a California

corporation, asserting claims of breach of contract and “discrimination.” He does not assert any

facts suggesting that this Court is the proper venue. The Court therefore directs Plaintiff to show

cause why this District is the proper venue for this action.

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. Plaintiff is directed to file a declaration within thirty days of the date of this order

showing why the Court should not abstain from presiding over this state-court matter and why

this Court is the proper venue. A declaration form is attached to this order. If Plaintiff timely files

a declaration, the Court shall review it, and if proper, shall direct the Clerk of Court to effect

service on Defendant. If Plaintiff fails to comply with this order within the time allowed, and

cannot show good cause to excuse such failure, the action will be dismissed. No summons shall

be issued at this time.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).




                                                   6
       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   July 8, 2019
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               7
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
